Citation Nr: 1621861	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Waco, Texas Regional Office (RO).

This appeal was previously before the Board in November 2013, at which time the Board found that new and material evidence had been received to reopen the Veteran's claims for entitlement to service connection for a low back disorder, an acquired psychiatric disorder, and bilateral hearing and remanded the service-connection claims for additional development. 

Following the Board's remand in November 2013, the Veteran submitted a statement indicating that he desired a hearing before the Board, citing his disagreement with the decision made regarding the payment of his "pension."  See hand-written statements in margins of VA Form 4107.  A review of Virtual VA reflects that the RO issued a letter to the Veteran regarding a notice of overpayment in November 2013.  See November 2013 Debt Management Center Letter.  The Veteran also later clarified in December 2013 correspondence that "[i]f I can't get a waiver [of overpayment], please give me a hearing."  Thus, the Veteran's request for a Board hearing was made in conjunction with his claim for waiver of overpayment of pension benefits, which was granted in a December 2014 decision-and not in conjunction with the issues on appeal.  To date, the Veteran has not requested a Board hearing concerning the issues of entitlement to service connection for a low back disorder, an acquired psychiatric disorder, and bilateral hearing loss under 38 C.F.R. § 20.700(a) (2015).  See April 2010 VA Form 9 (the Veteran did not check a box indicating a request for a Board hearing); see also 38 C.F.R. § 20.703 (2015) ("An appellant, or an appellant's representative, may request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter, subject to the restrictions in Rule 1304").  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary so that all necessary development may be accomplished.  

As an initial matter, it is apparent that the Veteran has been in receipt of Social Security Administration (SSA) benefits since 2010.  See December 2014 Decision on Waiver of Indebtedness (indicating "the VA received information from a data exchange with the Social Security Administration showing you were receiving Social Security Benefits from February 1, 2011"); see also October 2013, January 2014, February 2014, and September 2014 SSA Data Inquiry Sheets in Virtual VA (indicating a "Date of Initial Ent[itlement]" of "12/2010") .  Significantly, the SSA data exchange also suggests that the SSA benefits may have been awarded, at least in part, due to disability, as a "Disability Onset Date" of "01/01/1981" was also listed.  Here, the Veteran has also alleged employment problems resulting from both his back disorder (see November 2013 spine VA examination report) and psychiatric disorder (see various lay statements).  Given the fact that a disability onset date was identified by SSA, there may be SSA records potentially relevant to the Veteran's back, acquired psychiatric, and/or hearing loss claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Accordingly, a remand is necessary to fulfill VA's duty to assist.   

Additionally, with regard to the Veteran's claim for service connection for a low back disorder, the Board finds that a remand is necessary to ensure compliance with the Board's November 2013 remand directives.  Specifically, in November 2013, the Board asked for a VA examiner to "provide an opinion as to whether it is at least as likely as not that any low back disability found to be present is related to or had its onset in service, to include the September 1967 complaints of tenderness and pain in the low back area" and "address the significance of the clinically normal spine findings on the September 1968 Report of Medical Examination for separation purposes."  A post-remand opinion was obtained in November 2013, which concluded that the back condition "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The complete rationale for the November 2013 opinion regarding aggravation was as follows:

It is more likely than not that the veteran's current lumbar
spine condition is due to chronic degenerative changes associated with aging and/or developmental anomalies of the lumbar spine.  Review of the veteran's service medical records reveals complaints of
recurrent back pain with documentation of a normal spine clinical examination with a corresponding Physical Rating of "1" on his 11/28/1966 induction medical examination report. 

This review also reveals:
a. 09/19/1967 documentation of outpatient, conservative, symptomatic
treatment of back pain symptoms.
b. 09/25/1968 Release from Active Duty Medical Examination Report- he denied symptoms of recurrent back pain and his spine clinical examination is once again documented as normal.

There are several problems with this opinion.  First, by providing an opinion as to aggravation of preexisting condition, the VA examiner's opinion fails to be responsive to the Board's request for an opinion regarding service connection on a direct basis, much less one that adequately analyzes the service treatment reports that are merely listed as "reviewed."  A review of the Veteran's induction examination reflects that no disability of the lumbar spine was "noted," and thus it is for the Board to make a finding of fact as to whether the Veteran may be legally presumed sound upon entrance, requiring consideration of a nexus to service for any later diagnosed acquired disorder rather than aggravation therein.  Moreover, although the November 2013 examiner lists both the September 1967 back complaints and September 1968 separation examination as specifically "reviewed," the rationale itself solely relies upon the entrance examination report as a basis for the conclusion rendered regarding aggravation of a preexisting disorder and does not actually explain or "address the significance" of these service records for the opinion rendered as requested by the Board.  Thus, it does not comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

Furthermore, by indicating that some of the Veteran's spine diagnoses (like possibly the diagnosis of spina bifida occulta and/or lumbar spondylosis) may be "developmental anomalies of the lumbar spine," the legal complexities regarding the establishment of service connection congenital diseases as opposed to congenital defects come into play-including the threshold matter of whether the presumption of soundness doctrine is even for application.   Significantly, the U.S. Court of Appeals for Veterans Claims (Court) has noted that congenital or developmental diseases-but not defects-may be service connected and may be subject to the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  For congenital defects, on the other hand, service connection may be warranted only for superimposed injuries or diseases related to service.  

Here, despite alluding to "developmental anomalies of the lumbar spine," the November 2013 examiner failed to identify which of the Veteran's current lumbar spine disorders may be considered congenital in nature and whether the disorder is in fact either a "disease" or "defect."  Without further clarification, the Board is without medical expertise to ascertain whether the Veteran currently has a congenital defect or disease of the spine.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, this case is remanded so that an adequate addendum opinion can be obtained regarding the nature of any diagnosed congenital diseases or, alternately, defects as needed.  
See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Unless SSA responds that the Veteran's SSA benefits are not potentially relevant (i.e. are not related to disability considerations), associate with the claims file SSA documents, including any medical records upon which the decision to award SSA benefits is predicated.  [In this regard, the Board notes that SSA data exchange information reflects a disability onset date of January 1981].  

2.  After completing the above, the AOJ/Appeals Management Center (AMC) should obtain an addendum opinion regarding the nature and etiology of the Veteran's lumbar spine disorder.  The claims file [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner is requested to provide an opinion as to the following questions:

(a) Please clearly identify all lumbar spine disorders present throughout the appeal period.

(b) If any lumbar spine disorder is a CONGENITAL DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?  [For VA purposes, please note that, pursuant to O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014), a congenital or developmental condition that is progressive in nature-that can worsen over time-is considered a disease rather than a defect.  Also, for VA purposes, a progressive congenital or developmental condition does not become a defect simply because it ceases to progress.] 

(c) If any lumbar spine disorder is a CONGENITAL DISEASE, is it clear and unmistakable that the Veteran entered service with the pre-existing congenital disease of the lumbar spine?  If YES, is it clear and unmistakable that the Veteran's pre-existing congenital disease of the lumbar spine WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  [For VA purposes, please note that, pursuant to O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014), a congenital or developmental condition that is progressive in nature-that can worsen over time-is considered a disease rather than a defect.  Also, for VA purposes, a progressive congenital or developmental condition does not become a defect simply because it ceases to progress.] 

(d) For any other lumbar spine disorder that is an ACQUIRED disorder, i.e. not a congenital defect or disease, is it at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to symptomatology noted in service?  In rendering this opinion, the examiner must address the September 1967 complaints of tenderness and pain in the low back area and the clinically normal spine findings on the September 1968 Report of Medical Examination for separation purposes as requested in the Board's previous November 2013 remand directives.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

